Detailed Action
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 recite the limitation “plurality of plastic rings.”  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 11, 12, 15, 16 and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lesh (US 2009/0024215 A1).
Regarding claim 11, Lesh discloses a simulated tissue structure comprising a plurality of elastic rings, the plurality of elastic rings each having a central aperture (¶ [0225]: elastic band), and an outer layer of silicone that is connected to each of the plurality of elastic rings (Fig. 5), the outer layer of silicone forming a cylindrical, tubular shape with a central lumen extending along a longitudinal axis between a proximal opening located at a first end and a distal opening 36), the plurality of locations corresponding to the locations where the plurality of elastic rings are connected to the outer layer of silicone (¶ [0225]: adjacent segments are separated by a restriction 37 such as an annular ring or gasket). 
Regarding claim 12, Lesh discloses wherein each of the plurality of elastic rings are located within the central lumen formed by the outer layer of silicone (Fig. 5). 
Regarding claim 15, Lesh discloses wherein the simulated tissue structure is configured to resemble a colon (Fig. 4). 
Claim 16 subsumes the limitations of claim 11 above; it is rejected for the same reasons given supra.  Further regarding claim 16, Lesh discloses an outer layer of a stretchable mesh (¶ [0172]).
Regarding claim 24, Lesh discloses wherein the simulated tissue structure is configured to resemble a tendon (Fig. 5). 
Claim 25 subsumes the limitations of claims 11 and 12 above; it is rejected for the same reasons given supra.  
Regarding claim 26, Lesh discloses wherein the simulated tissue structure is a simulated colon (Fig. 4). 
Regarding claim 27, Lesh discloses wherein the simulated tissue structure is a simulated tendon (Fig. 5). 
Regarding claim 28, Lesh discloses wherein the outer layer comprises one or more of uncured silicone, cured silicone, and stretchable mesh (¶ [0172]). 

Response to Arguments
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claims 17-23, 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any 
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715